Mr. Justice Sheldon, dissenting: The conclusion reached here may, perhaps, be justified on the ground that as parol evidence was entered into without objection, by both sides, to show what was the liability assumed, the question as to the incompetency of such evidence, might be considered as having been waived. But I wish to express my dissent from any inference which may be drawn from the opinion, that parol evidence is admissible to show what liability was intended to be assumed by the indorsement in blank of the payee of a promissory note. Whenever the payee of a promissory note indorses it in blank, there is a certain and well known legal import attached thereto—that it is a contract of indorsement, and not one of guaranty or other kind. In such case the liability intended to be assumed appears from the writing itself, and can not be varied by parol, no more than could have been the contract which the law imports had it been written out in words. This I had understood as having been settled by the more recent decisions of this court, especially by Mason v. Burton, 54 Ill. 349; Beattie v. Browne, 64 id. 360; Jones v. Albee, 70 id. 34; Shelton v. Dustin, 92 id. 49,* Such are the decisions elsewhere. Dale v. Gear, 38 Conn. 15; Woodward, et al. v. Foster, 18 Grat. 200; Charles v. Dennis, 42 Wis. 56; Coon v. Pruden et al. 24 Minn; Rodney v. Wilson, Admr. 67 Mo. 124. It is a different case where one not a party to a note writes his name on the back of it. There, under our decisions, it may be shown by parol what was the liability intended to be assumed. There is, in that ease, no such certain and well known contract implied by the law as there is where the payee indorses in blank. The distinction is pointed out in the case in 18 Grat. The doctrine which would permit the legal import of the indorsement in blank of the payee of a note to be varied by parol evidence, and so be made liable to be thus converted into a contract of guaranty or other kind, I should regard as dangerous and pernicious in effect upon commercial paper, as not sound in principle, and as opposed to all the better authority. Craig, C. J. and Dickey, J: We concur in the views expressed by Mr. Justice Sheldon.   Opinion filed February 17, 1879.